UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6047


MARC HUBBARD,

                Petitioner - Appellant,

          v.

BARRY BARNETTE; J. MARK HAYES; ALAN WILSON; JUDGES OF THE
SPARTANBURG COUNTY COURT OF COMMON PLEAS,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00634-FDW)


Submitted:   March 31, 2015                 Decided:   April 3, 2015


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Michael Megaro, APPEALS LAW GROUP, Orlando, Florida, for
Appellant.   James Emory Smith, Jr., Assistant Attorney General,
Robert D. Cook, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Hubbard seeks to appeal the district court’s order

denying relief on his pretrial 28 U.S.C. §§ 2241 and 2254 (2012)

petitions and his motion to stay pursuant to 28 U.S.C. § 2251

(2012). *      The order is not appealable unless a circuit justice or

judge      issues     a    certificate     of       appealability.         See   28   U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue       absent        “a    substantial     showing      of     the     denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this       standard       by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see       Miller-El   v.   Cockrell,     537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Hubbard has not made the requisite showing.                               Accordingly, we

       *
       Hubbard also moved in this court for stay of the state
proceedings pursuant to § 2251; we denied that motion by order
filed on January 23, 2015.



                                                2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3